Seawell, J.
The residuary clause in the will directs the executors to sell the remainder of the testator’s estate both real and personal, not before disposed of; and after paying the debts, the surplus to be disposed of as the ex« ecutors think proper. These latter words clearly absolve the executors, who are the legal owners of the personal estate, from accountability to any one. And this want of accountability goes to every part of the personal estate which had not by the operation of the testator’s will, cona§ joto the hands of the executor subject to a trust.
*317When the legatee dies in the lifetime of the testator and the legacy becomes lapsed? or when the devise is void, and on that account cannot take effect, yet in both instan-ees, the authorities seem clear, that such legacies shall I •• . into the residuum unless these events are guarded against. \
The testator, by the residuary clause, having bequeathed to the executors all the rest of his estates not before d'sposed of, leaves nothing which the next of kin can claim : for their claim is grounded upon a partial intestacy.
Hall, Daniel, and Ruffin J. concurred.